United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TENNESSEE VALLEY HCS, Murfreesboro, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1176
Issued: July 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 17, 2013 appellant filed a timely appeal from a November 5, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) that denied her claim and a
March 12, 2013 decision that denied merit review. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an employment-related injury on September 4, 2012; and (2) whether OWCP properly
refused to reopen appellant’s claim for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).

1

5 U.S.C. §§ 8101-8193.

On appeal, appellant asserts that she was injured in the performance of duty on
September 4, 2012 when her neuropathic right foot slipped on a shiny, waxed floor.
FACTUAL HISTORY
On September 24, 2012 appellant, then a 64-year-old physician, filed a traumatic injury
claim, alleging that on September 4, 2012 her right foot gave way inside an employing
establishment building while she was walking to her office. She indicated that she injured her
right wrist, hand and elbow and stopped work that day.
By letter dated September 28, 2012, OWCP informed appellant of the type of evidence
needed to support her claim. In an October 20, 2012 response, appellant indicated that she
entered work through the emergency room and was going towards her office when her right foot
slipped on the tile floor and she fell onto her right upper extremity. She stated that she was seen
by an employing establishment nurse but, since there were no emergency orthopedic services
there, she elected to go to a private emergency facility, where she was evaluated and a radial
head fracture was diagnosed. Appellant described her medical condition and indicated that on
September 10, 2012 the fracture was surgically repaired and that she continues to have hand
therapy and orthopedic follow-ups.
In a September 5, 2012 note, an employing establishment nurse practitioner whose
signature is illegible, noted a history that appellant had a history of neuropathy of the right knee,
which gave out as she was walking into work and that she fell and injured her right arm. The
nurse indicated that appellant elected to travel by private vehicle to a local hospital for treatment.
In a September 4, 2012 emergency room report, Dr. Dexter L. Woods, Board-certified in
emergency medicine, noted a history that appellant slipped and fell at work. A right wrist x-ray
demonstrated no acute fracture. A computerized tomography (CT) scan of the right elbow
demonstrated an impacted and angulated fracture involving the radial neck. Dr. Woods
diagnosed right proximal radius fracture and appellant was discharged for follow-up with an
orthopedic surgeon. In a September 4, 2012 treatment note, Dr. Kyle S. Joyner, a Boardcertified orthopedic surgeon, noted that she reported a history of neuropathy and at times had lost
proprioception in the right lower extremity which could lead to a fall “as such was the case this
morning.” He described the preceding treatment, provided physical examination findings,
reviewed the CT scan study and diagnosed impacted mal-angulated right radial neck fracture.
Dr. Joyner recommended surgical treatment.
On September 10, 2012 Dr. Samir Patel, Board-certified in orthopedic surgery,
performed open reduction internal fixation (ORIF) of the right radial neck fracture. In a
September 26, 2012 report, Dr. Joyner noted seeing appellant in follow-up for a complaint of
right wrist pain. He reviewed x-rays of the right forearm and wrist, noting a well-aligned radial
neck fracture and no wrist fracture. Dr. Joyner diagnosed radial neck fracture, status post ORIF;
right wrist pain, likely secondary to the recent injury; and basilar thumb joint arthritis. He
recommended that appellant continue therapy. On October 3, 2012 Dr. Joyner provided physical
restrictions and advised that she could return to light duty on October 9, 2012. On October 12,
2012 appellant accepted a light-duty assignment in accordance with the restrictions provided by
Dr. Joyner.

2

By decision dated November 5, 2012, OWCP denied appellant’s claim on the grounds
that the evidence was not sufficient to establish that the injury arose during the course of
employment and within the scope of compensable work factors. It noted that both Dr. Joyner
and the employing establishment nurse reported a history of neuropathy that caused the fall.
On an OWCP appeal request form, on February 20, 2013 appellant indicated that she was
requesting reconsideration. In a nonmerit decision dated March 12, 2013, OWCP denied her
reconsideration request on the grounds that she did not raise substantive legal questions or
submit new and relevant evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed is causally
related to the employment injury. These are the essential elements of each and every
compensation claim, regardless of whether the asserted claim involves traumatic injury or
occupational disease, an employee must satisfy this burden of proof.2
OWCP regulations at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 In order to determine whether an employee sustained an injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component is whether the employee actually
experienced the employment incident that is alleged to have occurred. The second component is
whether the employment incident caused a personal injury and generally this can be established
only by medical evidence.4
Generally, an injury occurring on the industrial premises during working hours is
compensable unless the injury is established to be within an exception to such general rule.5 It is
also a well-settled principle of workers’ compensation law and the Board has so held that an
injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology causes an
employee to collapse and to suffer injury upon striking the immediate supporting surface and
there is no intervention or contribution by any hazard or special condition of employment -- is
not within coverage of FECA. Such an injury does not arise out of a risk connected with the
employment and is therefore not compensable. Although a fall is idiopathic, an injury resulting
from the fall is compensable if some job circumstance or working condition intervenes in
2

Roy L. Humphrey, 57 ECAB 238 (2005).

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

Tracey P. Spillane, 54 ECAB 608 (2003).

5

N.P., Docket No. 08-102 (issued May 8, 2009).

3

contributing to the incident or injury, such as if an employee, instead of falling directly onto the
floor, strikes a part of his or her body against a wall, a piece of equipment, furniture, machinery
or some similar object.6
The question of causal relationship in such cases is a medical one and must be resolved
by medical evidence.7 However, the fact that the cause of a particular fall cannot be ascertained
or that the reason it occurred cannot be explained does not establish that it was due to an
idiopathic condition. This follows from the general rule that an injury occurring on the industrial
premises during working hours is compensable unless the injury is established to be within an
exception to the general rule. If the record does not establish that the particular fall was due to
an idiopathic condition, it must be considered as merely an unexplained fall, that is one which is
distinguishable from a fall in which it is definitely established that a physical condition
preexisted the fall and caused the fall.8
ANALYSIS
The Board finds that appellant’s fall on September 4, 2012 occurred in the performance
of duty. As noted above, an injury resulting from an idiopathic fall due to a personal
nonoccupational pathology is not compensable.9 However, if the cause of a particular fall cannot
be ascertained, the fall is then considered an unexplained fall.10 To properly apply the idiopathic
fall exception to the premises rule, there must be two elements present: a fall resulting from a
personal, nonoccupational pathology and no contribution from the employment.11 OWCP has
the burden to present medical evidence showing the existence of a personal nonoccupational
pathology and the mere fact that an employee has a preexisting medical condition, without
supporting medical rationale, is not sufficient to establish that a fall is idiopathic.12
The medical evidence in this case does not clearly establish that appellant’s fall was
idiopathic. While appellant, who is a physician, indicated that she has a neuropathic right foot
and indicated on the claim form that her right foot gave way causing her to fall, she also
indicated that the floor was waxy and shiny. The medical evidence regarding her neuropathic
condition is scant. The September 5, 2012 note from the employing establishment nurse is of no
probative value because nurses are not physicians under FECA and are not competent to render a

6

Carol A. Lyles, 57 ECAB 265 (2005).

7

Lowell D. Meisinger, 43 ECAB 992 (1992).

8

See Martha G. List (Joseph G. List), 26 ECAB 200 (1974).

9

Carol A. Lyles, supra note 6.

10

Martha G. List (Joseph G. List), supra note 8.

11

N.P., supra note 5.

12

Steven S. Saleh, 55 ECAB 169 (2003).

4

medical opinion.13 Dr. Woods did not mention a preexisting condition in the September 4, 2012
emergency room report. In a September 4, 2012 treatment note, Dr. Joyner noted a history of
neuropathy and indicated that at times appellant had lost proprioception in the right lower
extremity, which could lead to a fall as had happened that morning.
While the opinion of a physician supporting causal relationship need not be one of
absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty.14 As there is no conclusive
evidence regarding the cause of the September 4, 2012 fall, it must be considered an unexplained
fall that occurred in the performance of duty.15 The case must therefore be remanded to OWCP
to determine the nature and extent of any injury or disability that resulted from the fall. After
such further development deemed necessary, OWCP shall issue an appropriate decision.
In light of the Board’s findings regarding Issue 1, Issue 2 is rendered moot.
CONCLUSION
The Board finds that appellant’s September 4, 2012 fall at work was an unexplained fall
and therefore occurred within the performance of duty.

13

See K.W, 59 ECAB 271 (2007); G.G., 58 ECAB 389 (2007). Section 8101(2) of FECA provides that
“physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8101(2); see L.D., 59
ECAB 648 (2008).
14

Ricky S. Storms, 52 ECAB 349 (2001).

15

Steven S. Saleh, supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 12, 2013 and November 5, 2012 are set aside and the case
is remanded to OWCP for proceedings consistent with this opinion of the Board.
Issued: July 29, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

